Action for annulment of marriage on the ground of fraud. Order granting defendant’s motion for a separate trial of her defense of condonation, and granting other relief, reversed on the law and the facts, without costs, and the motion denied, without costs. In our opinion the order was improvidently granted. Upon the trial the court should have all the issues before it. In controlling the order of proof, the defense of condonation may be heard in advance of the proof of other issues, in the discretion of the trial court. Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur. [See post, p. 837.]